IN THE SUPREME COURT OF THE STATE OF DELAWARE

NORMAN INGRAM,                          §
                                        §     No. 262, 2015
      Defendant Below,                  §
      Appellant,                        §     Court Below—Superior Court
                                        §     of the State of Delaware
      v.                                §
                                        §     Cr. ID No. 0305008270
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: May 20, 2016
                          Decided:   July 18, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                    ORDER

      This 18th day of July 2016, upon consideration of the appellant’s opening

brief and the appellee’s motion to affirm, it appears to the Court that:

      (1)    The appellant, Norman Ingram, filed this appeal from the Superior

Court’s denial of his motion for resentencing. The State of Delaware has moved to

affirm the Superior Court’s judgment on the ground that it is manifest on the face

of the opening brief that the appeal is without merit. We agree and affirm.

      (2)    On December 2, 2003, Ingram was convicted of and sentenced for

five drug offenses, including Trafficking in Cocaine and Possession with Intent to

Deliver Cocaine (“PWITD”). Ingram’s sentence included two consecutive terms

of unsuspended Level V incarceration—a three-year term for Trafficking in
Cocaine and a fifteen-year term for PWITD. On direct appeal, this Court affirmed

Ingram’s convictions and sentence.1

       (3)    In May 2015, Ingram filed a “motion for resentencing under House

Bill 312” asking the Superior Court to resentence him to concurrent terms of

incarceration under a 2014 amendment of 11 Del. C. § 3901(d).2 The Superior

Court denied the motion, and this appeal followed.

       (4)    The amendment of section 3901(d), which gives judges the discretion

to impose concurrent terms of imprisonment for certain crimes, does not apply

retroactively to sentences imposed before July 9, 2014, the effective date of the

amendment.3 Ingram was sentenced in 2003. The Superior Court did not err when

denying Ingram’s motion for resentencing.

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




1
  Ingram v. State, 2004 WL 2154325 (Del. Sept. 17, 2004).
2
  See 11 Del. C. § 3901 (governing term of imprisonment) (Supp. 2016).
3
  Fountain v. State, __ A.3d __, 2016 WL 2927750, at *4-5 (Del. May 16, 2016).
                                              2